    Case 8:19-cv-02109-JVS-ADS Document 108 Filed 01/22/20 Page 1 of 2 Page ID #:3819




1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
9
10 FEDERAL TRADE COMMISSION,
                                                 Civ. No. 8:19-cv-02109-JVS (ADSx)
11                      Plaintiff,
12                                               ORDER AUTHORIZING
                             v.                  SERVICE OF PROCESS ON
13
                                                 DEFENDANT ANNA C. HOWE
14 AMERICAN FINANCIAL SUPPORT                    BY ALTERNATIVE MEANS
15 SERVICES INC., et al.,
16                      Defendants.
17
18          Upon consideration of Plaintiff Federal Trade Commission’s (“FTC”)
19 Motion to Authorize Service of Process on Defendant Anna C. Howe by
20 Alternative Means, the declarations filed in support thereof, and any opposition
21 thereto, the Court finds that there is good cause to authorize service of the
22 Summons and Complaint by means of email and social media on Defendant Anna
23 C. Howe.
24      Therefore, IT IS HEREBY ORDERED:
25         1.     The FTC’s Motion is GRANTED.
26         2.     The FTC’s December 10, 2019 email to annahowe2014@gmail.com
27 attaching the Summons (Dkt. 25) and Complaint (Dkt. 1) constitutes valid service
28 upon Ms. Howe.


      ORDER AUTHORIZING SERVICE OF PROCESS ON DEFENDANT ANNA C. HOWE BY ALTERNATIVE
      MEANS – 1
    Case 8:19-cv-02109-JVS-ADS Document 108 Filed 01/22/20 Page 2 of 2 Page ID #:3820




1          3.      Within (7) days of this Order, the FTC may send an additional email
2     to annahowe2014@gmail.com notifying her again of this action and attaching the
3     Summons, the Complaint, and this Order. Service of the Summons and Complaint
4     on Ms. Howe shall be effective as of the date any email is sent to her pursuant to
5     this paragraph.
6          4.      Within seven (7) days of this Order, the FTC may send a message
7     notifying Ms. Howe of this action, and attaching the Summons, the Complaint, and
8     this Order, to social media profiles associated with Ms. Howe on Facebook and
9     LinkedIn. The FTC may also send such message to any other social media
10 platforms on which it can locate a profile for Ms. Howe. Service of the Summons
11 and Complaint on Ms. Howe shall be effective as of the date any messages are sent
12 pursuant to this paragraph.
13         5.      If Ms. Howe does not file an answer or otherwise respond to the
14 Complaint within twenty-one (21) days of this Order, or within twenty-one (21)
15 days of any additional service the FTC may effectuate pursuant to paragraphs 3 or
16 4 of this Order, the FTC may seek the entry of a default against Ms. Howe. See
17 Fed. R. Civ. P. 55(a).
18         6.      The Court further finds that oral argument would not be helpful on
19 this matter and vacates the January 27, 2020 hearing. Fed. R. Civ. P. 78; L.R. 7-
20 15.
21
22
23 Dated: January 22, 2020                   ____________________________________
                                             HON. JAMES V. SELNA
24                                           UNITED STATES DISTRICT JUDGE
25
26
27
28


      ORDER AUTHORIZING SERVICE OF PROCESS ON DEFENDANT ANNA C. HOWE BY ALTERNATIVE
      MEANS – 2
